     Case 3:19-cv-01628-LAB-AHG Document 591 Filed 02/08/21 PageID.9292 Page 1 of 6




 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11
        SECURITIES AND EXCHANGE                Case No. 3:19-cv-01628-LAB-AHG
12      COMMISSION,
                                               JUDGMENT AS TO DEFENDANT
13                  Plaintiff,                 GINA CHAMPION-CAIN
14            vs.
15      GINA CHAMPION-CAIN AND ANI
        DEVELOPMENT, LLC
16
                    Defendants, and
17
        AMERICAN NATIONAL
18      INVESTMENTS, INC.
19                  Relief Defendant.
20
21
22
23
24
25
26
27
28

                                                             Case No. 3:19-cv-01628-LAB-AHG
     Case 3:19-cv-01628-LAB-AHG Document 591 Filed 02/08/21 PageID.9293 Page 2 of 6




 1          The Securities and Exchange Commission having filed a Complaint and
 2
      Defendant Gina Champion-Cain having entered a general appearance; consented to
 3
      the Court’s jurisdiction over Defendant and the subject matter of this action;
 4
 5    consented to entry of this Judgment; waived findings of fact and conclusions of law;
 6
      and waived any right to appeal from this Judgment:
 7
 8
                                                    I.
 9
10          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

11    permanently restrained and enjoined from violating, directly or indirectly, Section
12
      10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. §
13
14    78j(b)] and Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5], by using

15    any means or instrumentality of interstate commerce, or of the mails, or of any
16
      facility of any national securities exchange, in connection with the purchase or sale of
17
18    any security:

19          (a)       to employ any device, scheme, or artifice to defraud;
20
            (b)       to make any untrue statement of a material fact or to omit to state a
21
22          material fact necessary in order to make the statements made, in the light of the

23          circumstances under which they were made, not misleading; or
24
            (c)       to engage in any act, practice, or course of business which operates or
25
26          would operate as a fraud or deceit upon any person.

27
28

                                                         1
     Case 3:19-cv-01628-LAB-AHG Document 591 Filed 02/08/21 PageID.9294 Page 3 of 6




 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
 2
      provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
 3
      binds the following who receive actual notice of this Judgment by personal service or
 4
 5    otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and
 6
      (b) other persons in active concert or participation with Defendant or with anyone
 7
 8    described in (a).

 9
10                                              II.

11          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
12
      Defendant is permanently restrained and enjoined from violating Section 17(a) of the
13
14    Securities Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale

15    of any security by the use of any means or instruments of transportation or
16
      communication in interstate commerce or by use of the mails, directly or indirectly:
17
18          (a)    to employ any device, scheme, or artifice to defraud;

19          (b)    to obtain money or property by means of any untrue statement of a
20
            material fact or any omission of a material fact necessary in order to make the
21
22          statements made, in light of the circumstances under which they were made,

23          not misleading; or
24
            (c)    to engage in any transaction, practice, or course of business which
25
26          operates or would operate as a fraud or deceit upon the purchaser.

27          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
28

                                                      2
     Case 3:19-cv-01628-LAB-AHG Document 591 Filed 02/08/21 PageID.9295 Page 4 of 6




 1    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
 2
      binds the following who receive actual notice of this Judgment by personal service or
 3
      otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and
 4
 5    (b) other persons in active concert or participation with Defendant or with anyone
 6
      described in (a).
 7
 8
                                               III.
 9
10
            IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
11
12    Defendant shall pay disgorgement of ill-gotten gains, prejudgment interest thereon,

13    and a civil penalty pursuant to Section 20(d) of the Securities Act [15 U.S.C.
14
      § 77t(d)] and Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)]. The
15
16    Court shall determine the amounts of the disgorgement and civil penalty upon motion

17    of the Commission. Prejudgment interest shall be calculated from August 5, 2011,
18
      based on the rate of interest used by the Internal Revenue Service for the
19
20    underpayment of federal income tax as set forth in 26 U.S.C. § 6621(a)(2). In

21    connection with the Commission’s motion for disgorgement and/or civil penalties,
22
      and at any hearing held on such a motion: (a) Defendant will be precluded from
23
24    arguing that she did not violate the federal securities laws as alleged in the

25    Complaint; (b) Defendant may not challenge the validity of the Consent or this
26
      Judgment; (c) solely for the purposes of such motion, the allegations of the Complaint
27
28    shall be accepted as and deemed true by the Court; and (d) the Court may determine

                                                      3
     Case 3:19-cv-01628-LAB-AHG Document 591 Filed 02/08/21 PageID.9296 Page 5 of 6




 1    the issues raised in the motion on the basis of affidavits, declarations, excerpts of
 2
      sworn deposition or investigative testimony, and documentary evidence, without
 3
      regard to the standards for summary judgment contained in Rule 56(c) of the Federal
 4
 5    Rules of Civil Procedure. In connection with the Commission’s motion for
 6
      disgorgement and/or civil penalties, the parties may take discovery, including
 7
 8    discovery from appropriate non-parties.

 9
10                                                  IV.

11           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the
12
      Consent is incorporated herein with the same force and effect as if fully set forth
13
14    herein, and that Defendant shall comply with all of the undertakings and agreements

15    set forth therein.
16
17                                                   V.
18
             IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, for
19
20    purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code,

21    11 U.S.C. §523, the allegations in the complaint are true and admitted by Defendant,
22
      and further, any debt for disgorgement, prejudgment interest, civil penalty or other
23
24    amounts due by Defendant under this Judgment or any other judgment, order, consent

25    order, decree or settlement agreement entered in connection with this proceeding, is a
26
      debt for the violation by Defendant of the federal securities laws or any regulation or
27
28

                                                     4
     Case 3:19-cv-01628-LAB-AHG Document 591 Filed 02/08/21 PageID.9297 Page 6 of 6




 1    order issued under such laws, as set forth in Section 523(a)(19) of the Bankruptcy
 2
      Code, 11 U.S.C. §523(a)(19).
 3
 4
 5                                                   VI.
 6
            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court
 7
 8    shall retain jurisdiction of this matter for the purposes of enforcing the terms of this

 9    Judgment.
10
11
12    Dated: February 8, 2021

13                                            ____________________________________
14                                            Hon. Larry A. Burns
                                              United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     5
